MacLEAN, J.
The plaintiff claimed for loss of two pieces of luggage received by the defendant for transportation from the Pennsylvania Railroad ferry house, foot of West Twenty-Third Street, to the wharf of the Metropolitan Steamship Company,, in this borough. . At the close of the case, counsel for defendant moved for the direction of judgment in favor of plaintiff for $200, the aggregate of the sum stated as limitations, $100 on each 'in the two vouchers given the plaintiff, and, if that were denied, that the court find that the plaintiff'.cannot recover more than the limited liability, under the public service act of this state, $150 on each piece. Decision was reserved; but the *909trial'justicé subsequently rendered judgment for plaintiff for $401:62, besides costs, $3, and $30 allowance.
By the provisions of section 38 of the Public Service Commissions Law (Laws 1907, p. 911, c. 429), then in effect, and under which this defendant came, according to the defined scope of article 2 as expressed in section 25 of that law, no valuation having been stated by the plaintiff, he might not recover more than the amount limited in section 38 of that law, viz., $150 a piece, the sum less than which the defendant, under the provisions of that section, might not, save by express contract, limit its liability.
Judgment modified, by reducing it to the sum of $300 and appropriate costs in the court below, and, as thus modified, affirmed, without costs to either party of this appeal. All concur.